J-S02025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LISA COSTELLO                              :
                                               :
                       Appellant               :      No. 1379 EDA 2021

         Appeal from the Judgment of Sentence Entered June 7, 2021
            In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0007405-2017


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                                  FILED APRIL 26, 2022

       Appellant, Lisa Costello, appeals from the judgment of sentence entered

in the Montgomery County Court of Common Pleas, following the revocation

of her probation and parole.           For the following reasons, we vacate the

revocation sentence and remand for a new violation of parole hearing.

       The relevant facts and procedural history of this case are as follows. On

August 19, 2017, the Commonwealth charged Appellant with three counts

each of possession with intent to deliver a controlled substance (“PWID”),

possession of drug paraphernalia, possession of a controlled substance, and

one count each of conspiracy to commit PWID and criminal use of a

communication facility.1         On November 30, 2018, Appellant entered a

____________________________________________


135 P.S. §§ 780-113(a)(30), (32), (16), 18 Pa.C.S.A. §§ 903(a), and 7512(a),
respectively.
J-S02025-22


negotiated guilty plea to one count of PWID.        The court sentenced her in

accordance with the plea agreement to 6 to 23 months of imprisonment,

followed by three years of probation. In exchange for her negotiated plea,

Appellant agreed to testify truthfully against her co-defendant.       (N.T. Plea

Hearing, 11/30/18, at 10-12).

      Appellant was released on parole on April 1, 2019. On September 28,

2020, while Appellant was still on parole, a notice of violation was filed against

Appellant based on a new arrest for possession of a controlled substance and

related offenses. On October 7, 2020, Appellant stipulated to having violated

the terms of her supervision.      The court revoked Appellant’s parole and

reimposed the remaining back time of her initial confinement (19 months and

three days, with parole eligibility after 30 days), plus the original three-year

term of probation.

      While on parole again, on March 31, 2021, another notice of violation

was filed alleging Appellant violated the following conditions of her parole and

probation:

         1. Arrested on or about November 24, 2020 by the Upper
            Merion Police Department for conduct of the following
            nature: Retail Theft (NT). Incident date on or about
            November 24, 2020. (Violation of Rule #2).

         2. Arrested on or about March 27, 2021 by the Upper Merion
            Police Department for conduct of the following nature:
            Conspiracy—Theft By Deception (M2), Conspiracy—Theft
            of Property Loss by Mistake (M2) and Receiving Stolen
            Property (M2). Incident date on or about March 27,
            2021. (Violation of Rule #2).


                                      -2-
J-S02025-22


(Notice of Violation, 3/31/21).

       Appellant proceeded to a violation of parole/probation (“VOP”) hearing

on June 7, 2021.         At the hearing, Appellant stipulated to violating the

conditions of her parole and probation. In exchange for her stipulation, the

Commonwealth joined her recommended sentence to serve the remainder of

her back time (eighteen months and three days), followed by two years of

probation.     (N.T. VOP Hearing, 6/7/21, at 3-5, 15; see Probation/Parole

Stipulation, 6/7/21).      In light of Appellant’s stipulation, the court revoked

Appellant’s parole and probation, accepted the jointly recommended sentence,

and imposed the recommended revocation sentence of Appellant’s back time

followed by two years of probation. (N.T. VOP Hearing at 23). Appellant filed

a timely post-sentence motion on June 16, 2021. On July 1, 2021, Appellant

filed the instant timely notice of appeal.2 On July 13, 2021, the court ordered

Appellant to file a concise statement of errors pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed her concise statement on July 28, 2021.

       Appellant raises two issues on appeal:

          Whether there is sufficient evidence to find that Appellant
          stipulated to committing a new crime where she has not
          been convicted for the alleged offenses underlying the
          violations and there are no facts in the record to support the
          arrests?
____________________________________________


2 Although the court did not enter an order disposing of the post-sentence
motion, Appellant’s notice of appeal was timely filed within 30 days of the
judgment of sentence because the post-sentence motion did not toll the
appeal period. See Pa.R.Crim.P. 708(E) (stating motion to modify revocation
sentence will not toll 30-day appeal period).

                                           -3-
J-S02025-22



          If the above [question] is answered in the negative, whether
          Appellant’s June 7, 2021 sentence is illegal where the VOP
          court found that Appellant violated the terms of her
          supervision but she was never informed of the specific
          conditions of her supervision by the original sentencing
          court or first VOP court, which is a violation of 42 Pa.C.S. §
          9754(b)?

(Appellant’s Brief at 4).

       Preliminarily, this Court has recently declared that a VOP court may not

revoke probation when a defendant commits a new crime after sentencing but

before the probationary period has begun. Commonwealth v. Simmons,

262 A.3d 512 (Pa.Super. 2021) (en banc)3 (holding that sentence imposed

following anticipatory probation revocation is illegal sentence).          See also

Commonwealth           v.   Muhammed,          219   A.3d   1207   (Pa.Super.   2019)

(explaining that challenge to legality of sentence is not waivable and can be

raised sua sponte). Specifically, the Simmons Court explained that prior case

law “was incorrect in holding that a trial court may anticipatorily revoke an

order of probation and in reasoning that ‘a term of probation may and should

be construed for revocation purposes as including the term beginning at the

time probation is granted.’”          Simmons, supra at 524-25.           This Court

continued:


____________________________________________


3 We note that our Supreme Court will be reviewing the decision in Simmons
in relation to its grant of allowance of appeal in Commonwealth v. Rosario,
No. 298 WAL 2021, No. 299 WAL 2021, No. 300 WAL 2021 (Pa. Jan. 25, 2022).
Nevertheless, Simmons is binding until our Supreme Court rules on the issue.
See Commonwealth v. Pepe, 897 A.2d 463, 465 (Pa.Super. 2006).

                                           -4-
J-S02025-22


          No statutory authority exists to support this understanding.
          Rather, the plain language of the relevant statutes provides
          that: a trial court may only revoke an order of probation
          “upon proof of the violation of specified conditions of the
          probation;” the “specified conditions” of an order of
          probation are attached to, or are part of, the order of
          probation; and, when the trial court imposes an “order of
          probation” consecutively to another term, the entirety of the
          “order of probation”—including the “specified conditions”—
          do not begin to commence until the prior term ends.

Id.

      Instantly, the record indicates that Appellant entered a negotiated guilty

plea to one count of PWID on November 30, 2018. The court sentenced her

in accordance with the plea agreement to 6 to 23 months of imprisonment,

followed by three years of probation. On October 7, 2020, Appellant stipulated

to having violated the terms of her supervision. The court revoked Appellant’s

parole and reimposed the remaining back time of her initial confinement (19

months and three days), plus the original three-year term of probation.

      While on parole again, Appellant was arrested for new crimes on

November 24, 2020 and March 27, 2021. Appellant stipulated to violating the

terms of her parole and probation. (Probation/Parole Stipulation at 2; N.T.

VOP Hearing at 5). Following another VOP hearing on June 7, 2021, the court

revoked    Appellant’s   parole   and   probation,    and   imposed   the   jointly

recommended sentence of Appellant’s back time (eighteen months and three

days), followed by two years of probation.           The court’s probationary tail

reflected a modification of Appellant’s probation from the originally imposed

three-year term. (N.T. VOP Hearing at 5, 23).

                                        -5-
J-S02025-22


        Under Simmons, however, the trial court lacked authority to find that

Appellant violated a condition of her probationary sentence before it

commenced. Rather, the court only had authority to find Appellant in violation

of her parole. See Simmons, supra. Therefore, the court’s revocation of

Appellant’s probation and imposition of a new sentence which modified the

probationary tail was illegal. See id. See also Commonwealth v. Kalichak,

943 A.2d 285, 290 (Pa.Super. 2008) (stating: “Unlike a probation revocation,

a parole revocation does not involve the imposition of a new sentence.

Indeed, there is no authority for a parole-revocation court to impose a new

penalty. Rather, the only option for a court that decides to revoke parole is

to recommit the defendant to serve the already-imposed, original sentence”).

        Further, “a criminal defendant cannot agree to an illegal sentence[.]”

Muhammed, supra at 1211. Thus, Appellant’s stipulation to violating the

terms of her parole and probation, which was entered in exchange for an

illegal sentence, is invalid.      See id.     Under these circumstances, the best

resolution of the case is to vacate and remand for a new violation of parole

hearing.    Accordingly, we vacate the revocation sentence and remand for

further proceedings consistent with this memorandum.4

        Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction is relinquished.



____________________________________________


4   Based on our disposition, we need not address Appellant’s issues on appeal.

                                           -6-
J-S02025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2022




                          -7-